DETAILED CORRESPONDENCE
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding applicant’s Remarks:
Applicant notes that claim 1 has been amended to recite an upper limit for the specific surface area as determined by NMR, citing paragraph [0015] for support.  The examiner agrees that paragraph [0015] provides support for the claim language, however, the specification does not explain the origin of or rational for this upper limit which makes the selection of 150 m2/g as the upper limit seem arbitrary rather than critical.  The specification includes data for NMR specific surface areas that range from 9 m2/g to only 25.6 m2/g but the specification states that the NMR surface area can be as high as 150 m2/g.

With regard to the claimed BET specific surface area, the examiner notes that the claims are directed to silica having a BET surface area of 30 m2/g or more.  The specification provides specific data for BET surface areas that range from 29 m2/g to 150 m2/g, specifically, data points of: 29, 35, 35, 63, 65, 84 and 150 m2/g.  Figure 1, 2/g provided a removal rate of about 1.4 µm/hr.


    PNG
    media_image1.png
    476
    622
    media_image1.png
    Greyscale

Below are paragraphs [0055] and [0057] and Table 2 of applicant’s specification.


    PNG
    media_image2.png
    201
    531
    media_image2.png
    Greyscale


[0055]	As can be seen from Table 2, in each Example using a silica having a BET specific surface area of 30 m2/g or more and an NMR specific surface area of 10 m2/g or more, the polishing rate was relatively high, and the variation rate of the polishing rate in the third batch of polishing in relation to the polishing rate in the first batch of polishing was small.
In Comparative Example 1 using a silica having a small NMR specific surface area, although the polishing rate in the first batch of polishing was relatively high, the variation rate of the polishing rate in the third batch of polishing was large; namely, the polishing rate was not able to be maintained.
In Comparative Example 2 using a silica having a small BET specific surface area, the polishing rate was smaller from the first batch of polishing as compared with Examples.


[0057]Relationship between BET Specific Surface Area and Polishing Rate
From the above-described results, the curve showing the relationship between the BET specific surface area on the abscissa and the polishing rate (in the first batch of polishing) on the ordinate is shown in Figure 1.As can be seen from Figure 1, the BET specific surface area giving a polishing rate of 2.0 pm or more falls within a range of 35 m2/g or more and 140 m2/g or less.


The examiner believes the first sentence of [0055] would be more accurate if it were to read:
[0055]	 As can be seen from Table 2, in each Example using a silica having a BET specific surface area of  35 - 84 m2/g 11.2 - 25.6 m2/g 2/g will provide satisfactory results.  Actual BET data is provided for 29, 35, 35, 63, 65, 84 and 150 m2/g.

Consideration of paragraphs [0055], [0057], FIG. 1 and TABLE 2, suggests that applicant has settled on 1.9 µm/hr as the minimum acceptable removal rate.  The 1.9 µm/hr threshold is met by example 1-4 and comparative example 5.  Example 1 provided a removal rate of 1.9 µm/hr.  Comparative example 6, provided a removal rate of 1.8 µm/hr which is apparently unacceptable because even though the variability between the first and third batch was an optimal 0%, this example is considered comparative.  With the BET surface area, the NMR surface area and pH being amongst the variables to 2/g provides an unacceptable removal rate of 1.8 µm/hr, in order to obtain an acceptable rate of 1.9 µm/hr, one must use a silica having a BET surface area greater than 29 m2/g.  On the basis of data points at 29, 35, 35, 63, 65, 84 and 150 m2/g, applicant claims a BET surface area of 30 m2/g or more. Coincidentally, FIG. 1 shows that using silica having a claimed BET surface area of 150 m2/g (i.e., 30 m2/g or more), provides a removal rate of 1.4 µm/hr which is far below the minimum threshold of 1.9 µm/hr.  It should also be noted that FIG. 1 is a highly extrapolated curve, in which, after the 84 m2/g data point, about half of the fitted curve is based on a single data point at 150 m2/g.  Applicant appears to rely heavily on the extrapolated line.   The raw data point for a BET surface area of 29 m2/g actually provided an acceptable removal rate of almost 2.0 µm/hr.  Using the graph of FIG. 1, one finds that a surface area of 29 m2/g correlates to a removal rate of about 1.7 µm/hr.  Worthy of note is that when using the curve of FIG. 1, one finds that the claimed BET surface area of 30 m2/g actually correlates to the unacceptable removal rate of about 1.7 µm/hr.  Similarly, the curve correlates the unacceptable removal rate of 1.8 µm/hr to the claimed silica BET surface area of about 32 m2/g.  Using the curve of FIG. 1, one finds that the acceptable removal rate of 1.9 µm/hr correlates to a BET surface area of about 37 m2/g to about 140 m2/g.  While applicant claims a BET surface area of 30 m2/g or more, the data provides support for advantages that stem from using of a silica having a BET surface area within the range of about 37 m2/g to about 140 m2/g.
Regarding applicant’s INVENTION:
Applicant characterizes the claimed invention by stating:
“The invention of this application is the discovery that when a colloidal silica that has the claimed BET and NMR specific surface areas is used with water to create a polishing composition, polishing is significantly improved in terms of polishing rate and a decrease in polishing rate variation over time.

Applicant also states, “[s]ix different colloidal silica were reduced to powder form and their BET and NMR were measured …” 
The examiner seeks clarification as to whether the NMR surface areas were determined using as supplied colloidal suspensions or if the colloidal suspensions were first reduced to powder, as is necessary for the BET method, and then re-dispersed in water for determining the NMR surface areas.

Regarding PUBLIC AVAILABILITY OF THE INVENTION: 
	Applicant argues that the claims are not directed to “just a colloidal silica. If this were the case, the rejection may be a valid one. However, Applicant is claiming a polishing composition, which is not only colloidal silica but colloidal silica and water.”
Applicant argues that a drum of colloidal silica could not anticipate claim 1 as claim 1 is a polishing composition, not just colloidal silica.  Applicant seems to be suggesting that the drum of “colloidal” silica is a drum of a dried silica powder that is not dispersed in water.  Such a commercially bought product does not read on claim 1 because claim 1 is directed to a polishing composition of the silica and water.  The examiner notes that by 

	Applicant argues that using the claimed composition provides unexpected benefits in terms of improving the polishing rate and maintaining the polishing rate even when the polishing composition is used over a long term.  The examiner notes that secondary considerations such as unexpected results would only become relevant upon overcoming the 102 aspect of the 102/103 rejection.  As the examiner is maintaining the 102/103 rejection, the finding of unexpected results is not relevant.  Normally, when an applicant demonstrates that new and unexpected results are obtained it is done so by maintaining the value of a particular parameter within a critical range.  Applicant has the burden of proving the criticality of the parameter in obtaining the unexpected results.  Applicant’s claim of a BET surface area of at least 30 m2/g does not appear to correspond to a critical range as there is no data supporting the notion that a surface area of 30 m2/g is critical.  Similarly, the data suggests that using a silica with a BET surface area of greater than about 140 m2/g does not provide the unexpected results yet applicant’s claimed BET surface area has no upper limit.  Regarding the newly claimed upper limit of 150 m2/g for the NMR surface area, as stated before, the specification does not explain the origin of or 2/g as the upper limit seem arbitrary rather than critical.

Applicant also argues: “[t]he fact that a commercially available colloidal silica may exist that has BET and NMR specific surface areas that fall within the claimed ranges does not end the inquiry of patentability of claim 1 as this claim is drawn to a polishing composition.”
In response to applicant's argument that the composition of claim 1 is a polishing composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the examiner recognizes silica is commercially provided in a variety of forms including: suspensions of colloidal silica in water, which could read on the polishing composition of claim 1, and as dry silica powders, some of which are marketed as a colloidal precursors that can form colloidal suspensions upon introducing the silica in to the water.  These reconstituted colloids could also read on the claimed colloidal polishing composition.  



Prior Art Rejections:
Regarding WO 20161065185 TO GEUS: 
Applicant’s arguments have been fully considered and are persuasive.  The rejection over Geus has been withdrawn.

Regarding MAEJIMA:
MAEJIMA 
Applicant characterizes the rejection as being based upon the examiner’s position that the NMR limitation is inherently met.  This is not an accurate characterization.  The examiner is not saying that Maejima inherently possesses the claimed NMR surface area.  The rejection was set forth in the alternative because it is appropriate to do so when:
a reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.

In such a circumstance, the burden is on the applicant to prove the applied reference is deficient.  The arguments set forth by applicant fail to meet this burden and the rejection is maintained.  Applicant cites their own data to show that a silica having a BET surface area of 35 m2/g had an NMR surface area of 9 m2/g and therefore, such a silica does not inherently possess the claimed NMR surface area of 10- 150 m2/g. This however, does not demonstrate that Maejima’s silica did not possess the claimed NMR 


Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.

Applicant’s remarks of December 06, 2019 stated that the claimed colloidal silica was commercially available.  Applicant stated (with emphasis added):

“Another point to consider is that Applicant's specification used six types of colloidal silica that were [commercially] available and two of the six, 33%, did not meet the BET and NMR limitations of claim 1. In other words, four out of the six samples of commercially-available colloidal silica were suitable for use in the inventive polishing composition.”
Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2008/0237535 as filed by Maejima et al. (hereinafter, Maejima).

The rejection is set forth in the 102/103 alternative because it is appropriate to do so when:
a reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
	
Regarding claim 1, Maejima teaches a polishing composition comprising water and colloidal silica (see, for example, the abstract and [0049]).  Maejima teaches the silica has a BET specific surface area of 30 m2/g or more.   Maejima does not disclose specific surface area of the silica as determined by NMR.  The NMR determined surface area is a property of the composition and the examiner cannot determine whether or not the silica of Maejima had an NMR surface area of 10 – 150 m2/g and the examiner has the basis for shifting the burden of proof to applicant for the following reason:
Maejima discloses the use of silica having a BET surface area of 200 m2/g which reads on applicant’s claimed range of 30 m2/g or more.  It is noted that applicant’s specification, as well as the prior art of record, indicates that the deviation between the BET and NMR surface areas is relatively small.  Applicant’s Table 1 indicates that silica sample No. 2 had the greatest difference between BET and NMR surface areas with the BET surface area of sample No.2 of 65 m2/g being about six times greater than the NMR surface area of 11.2 m2/g).  Even when imposing this most extreme case of a six fold difference between the BET and NMR surface areas, one skilled in the art would expect Maejima’s silica having a BET surface area of 50 - 200 m2/g, to exhibit an NMR surface 2/g which reads on the claimed the minimum value of 10 m2/g that is required by claim 1. 

Regarding claim 2, Maejima teaches the polishing composition has a pH of 8.0 or more and 11.5 or less (see, for example, [0026]).

Regarding claims 3 and 7, Maejima teaches using the polishing composition to polish a substrate (see, for example, [0022]).

Regarding claims 4 and 8, Maejima teaches the polishing composition is recovered after being used and reusing the recovered composition (see, for example, [0051].

Regarding claims 5, 6, 9 and 10, Maejima teaches polishing semiconductor substrates comprising titanium nitride which is a substance that is harder and more brittle than silicon (see, for example, [0099]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-6666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             
/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                        /Allan W. Olsen/                                                                                                                                                                                        Primary Examiner, Art Unit 1716